Webb, Judge.
David Tom Smart was convicted of criminal attempt to commit burglary and sentenced to ten years. He appeals on the general grounds. Smart and Eddie Walls were seen driving away from the City Drug Store in Smart’s automobile with the lights off and the police chief in pursuit. Investigating a report of "clanging” noises in the immediate vicinity, police discovered that the rear door knob (which was painted white) had been ripped off the back door of the drug store, and where Smart’s car had been parked they found a tire tool with similar paint chips on it and an empty pillow case. Walls, who had previously pleaded guilty to the attempted break-in, implicated Smart. Smart testified in his own behalf that they had had tire trouble and he had gone to look for a rock. He denied any knowledge of the attempted burglary. The corroborated evidence was sufficient to establish Smart’s participation and the verdict cannot be said to be contrary as a matter of law. Townsend v. State, 141 Ga. App. 743 (1) (234 SE2d 368) (1977).

Judgment affirmed.


Bell, C. J., and Banke, J., 
*663
concur.

Submitted January 4, 1979
Decided January 9, 1979.
Joseph C. Kitchings, for appellant.
J. Lane Johnston, District Attorney, for appellee.